UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4333


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOSE ELIAS ROMERO-MARTINEZ,      a/k/a   Armando     Calderon   Sol,
a/k/a Juan Ramirez,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:11-cr-00328-H-1)


Submitted:   November 20, 2012            Decided:    December 18, 2012


Before DAVIS, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Without the benefit of a written plea agreement, Jose

Elias   Romero-Martinez,              a    native      and    citizen      of   Mexico,          pled

guilty to illegally reentering the United States following his

removal       as    an    aggravated        felon,      in     violation        of       8    U.S.C.

§ 1326(a),          (b)(2)       (2006).         The         district      court         sentenced

Romero-Martinez           to      thirty-three          months’       imprisonment.                On

appeal,        Romero-Martinez             contends          that      his      sentence           is

substantively         unreasonable.              For    the     following           reasons,       we

affirm.

               We review a sentence for reasonableness, applying a

deferential          abuse-of-discretion              standard.            Gall         v.    United

States,    552       U.S.       38,   51   (2007);      see     also      United         States    v.

Diosdado–Star, 630 F.3d 359, 363 (4th Cir.), cert. denied, 131

S. Ct. 2946 (2011).               Where, as here, the sentence is within the

properly      calculated          Guidelines         range,    we    apply      a       presumption

that    the    sentence          is   substantively           reasonable.               See   United

States v. Bynum, 604 F.3d 161 (4th Cir.), cert. denied, 130 S.

Ct. 3442 (2010).

               Despite our circuit precedent, Romero-Martinez asserts

that    the        district      court’s      sentence         is    not     entitled         to    a

presumption          of     reasonableness           because        the    U.S.         Sentencing

Guidelines           Manual           (“USSG”)         § 2L1.2(b)(1)(A)(ii)                   (2011)

enhancement         for     a    prior      deportation         following           a    crime     of

                                                 2
violence   unfairly      punishes    the      defendant       for    prior   conduct.

This argument amounts to a policy attack on the Guidelines, and

is without merit. *          Accord United States v. Mondragon-Santiago,

564 F.3d 357, 367 (5th Cir. 2009).                   The only other arguments

that Romero-Martinez offers pertain to the weight given by the

district    court       to     certain       factors     in     Romero-Martinez’s

background and his current family situation.                        We conclude that

these arguments are not sufficient to rebut the presumption of

reasonableness.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented       in    the    materials

before   this   court    and    argument     would     not    aid    the    decisional

process.

                                                                              AFFIRMED




     *
       This court has previously rejected the same argument,
albeit in unpublished, non-binding decisions.      See United
States v. Mendoza-Mendoza, 413 F. App’x 600, 601-02 (4th Cir.
2011); United States v. Ibarra-Zelaya, 278 F. App’x 290, 90-91
(4th Cir. 2008).



                                         3